   Case 3:12-cr-00015-FLW Document 39 Filed 03/04/21 Page 1 of 1 PageID: 95




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,                       3:12-cr-00015-FLW


  v.                                              ORDER

  EDWARD MARTIN

                 Defendant.


       Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on the

record during the initial appearance of the defendant on this4th day of March,  in the

presence of both the prosecutor and defense counsel in this matter, the Court confirms the United

States’ continuing obligation to produce all exculpatory evidence to the defendant pursuant to

Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so

in a timely manner may result in consequences, including, but not limited to, the Court’s order to

produce information, the granting of a continuance, the exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.




                                              Hon. Doug
                                                   Douglas
                                                      uglas E. A
                                                      ug        Arpert
                                                                 rpert
                                              United St
                                                     States
                                                       tat
                                                        ates
                                                           ess Ma
                                                               Magist
                                                               Magistrate Judge
